Order entered July 15, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00083-CV

          IN THE INTEREST OF K.S.L. AND M.B.L., CHILDREN

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-54150-2018

                                      ORDER

      This is an appeal from the trial court’s order of enforcement. Before the

Court is appellee’s July 13, 2022 motion for a sixty-day extension of time to file

her brief, currently due July 17. Appellee explains the extension is necessary

because she “does not yet have the transcript of the enforcement hearing” and will

need to “order[] and obtain[]” it to be able to file the brief. She further explains

that the current deadline “coincides with [counsel’s] previously planned trip out of

the country” but does not provide the dates of the trip.

      We note the record reflects the enforcement hearing was held December 3,

2020. We further note the reporter’s record, filed May 2, 2022 and available to
counsel via the Court’s attorney portal, includes the record of that hearing.

Accordingly, and not knowing the dates of counsel’s trip, we GRANT the motion

to the extent we ORDER the brief be filed no later than August 29, 2022.

                                           /s/    KEN MOLBERG
                                                  JUSTICE